Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Remarks
	The examiner is in receipt of applicant’s response to office action mailed 10/21/2021, which was received 2/21/2022. Acknowledgement is made to the filing of a Terminal Disclaimer to overcome a Double Patent rejection over applications 16359841 and 16357241, which obviates the Double Patent Rejection to these applications. However, after further search and consideration the following new grounds of rejection are provide below:
The indicated allowability of claims 21-40 is withdrawn in view of the newly discovered reference(s) to HWANG.  Rejections based on the newly cited reference(s) follow.
            Specification
	Applicant requests the entering of an amended Title and  Specification filed 6/9/2021. The amendment is hereby entered (see attached annotated document.                                                                                                                                                                        
Drawings
	The request to enter the replacement drawing sheets received 6/9/2021 cannot be accomplished at this time since the amended drawing were not available in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/082,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims uses the same concept of identifying virtual hubs and using an exchange to buy and sell exchange a commodity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
          16/397,685


21.    (New) A method, comprising: receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub.

                     17/082,254

21. (New) A method, comprising:
receiving destination location data from a plurality of users, wherein the destination location data corresponds to one or more geographic destinations;
determining one or more virtual hubs based on the destination location data, wherein the one or more virtual hubs are configured for use by one or more transportation vehicles; and
providing a toll capacity exchange for one or more toll capacity units based on the one or more virtual hubs, 
wherein: the one or more toll capacity units correspond to one or more predetermined spaces disposed within the one or more virtual hubs, 
wherein the one or more predetermined spaces are subject to one or more tolls; and
the toll capacity exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more toll capacity units.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 21 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
21.    (New) A method, comprising: receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the determining virtual routes from virtual hubs, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “determining and receiving” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
21.    (New) A method, comprising: receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub.

 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a virtual hub, virtual route and exchange, are recited at a high-level of generality (i.e., as a generic server performing a generic server function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as an exchange).  For example, stating that there are virtual hubs, routes and an exchange, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives data from bidder
and presents information related to and auction) see Symantec, TLI
Communications, OIP Techs
- storing and retrieving information in memory (e.g. storing data and making
determinations based on the data) see Versata, OIP Techs
- Use of generic components set up geo-maps with another entity. see West     View Research LLC v Audi AG 

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 21 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 28 and 35 are a system and computer medium reciting similar functions as claim 21, and does not qualify as eligible subject matter for similar reasons.  
Claims 22-27, 29-34 and 36-40 are dependencies of claims 21,28 and 35. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the tutoring attribute data comprises tutoring type, purchase price, tutoring availability, tutoring location, or combinations thereof.
wherein the available tutoring comprises tutoring with respect to calculus, derivatives, continuity, vectors, polar coordinates, integrals, differential equations, linear algebra, English, French, literature, algorithms, functions, limits, Java, Python, patent law, resumes, physics, or combinations thereof.
receiving transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof.
generating an interface on a computing device, wherein the interface is configured to receive the transaction input data, and wherein the transaction input data comprises fixed input data, visual input data, audio input data, or combinations thereof.
generating a priority queue of the one or more tutoring units using the tutoring exchange, wherein the priority queue orders the one or more tutoring units based on tutoring type, tutoring distance, tutoring price, tutoring availability, or combinations thereof.
wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23,26,28-30,33,35-37,40 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, (US PGPUB 20190066528) in view of Beaurepaire (PG PUB 20200173808) and further in view of Jamail (US PG PUB 20180365598).

In regards to claim 21, Hwang discloses a method, comprising: receiving origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations (Hwang, para 0027, “In step S2, the server 2 receives, from the tutee-side electronic device 1, a tutee request corresponding to the tutee case for filtering the tutor user registrations. After the server 2 receives the tutee request, in step S3, the server 2 calculates, for each of the tutor user registrations, a commuting distance between the lecturing location and the tutor location thereof with reference to the map information. The calculation of the commuting distance based on known addresses (or GPS coordinates or the like) of the lecturing location and the tutor location and a map covering these locations should be well known in the art, and therefore relevant details will not be provided herein for the sake of brevity”);
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
Hwang teaches identifying origin and destination locations with regards to tutor and tutee from a market[lace that matches requests with listing from tutors, but does not specifically mention determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub. Beaurepaire teaches determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub (Beaurepaire, para 0007, “ compute one or more intermodal navigation routes between the ranked mobility hubs and a destination of the user based on the parking recommendation data, and render the computed intermodal navigation routes on the output interface to provide navigation assistance to the user for navigating towards the destination, where each of the intermodal navigation routes is static or dynamic. The intermodal navigation routes are dynamically computed by the processor, in cases where a mobility hub or shared vehicles in a mobility hub become unavailable. The processor may be further configured to dynamically update the cluster of at least two shared vehicles from the shared vehicles in vicinity of the parking location into one or more mobility hubs based on the predefined criteria. The processor may be further configured to dynamically update the rank of each of the dynamically updated mobility hubs based on the hub rating parameters. The processor may be further configured to render a visualization of the mobility hubs on the output interface as a list and/or location markers in a mapping application”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Hwang, determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub as is taught by Beaurepaire, since this will allow for alternative tutoring products to be clustered into hubs for consideration that meet the students preference criteria.. 
receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Hwang, FIG 2, Beaurepaire, “ the user is allowed to rank the mobility hubs based on match between the user preferences and the attributes and services provided by the mobility hubs. In such embodiments, the data communication module 302 may also receive the ranks for the mobility hubs from the user. In an embodiment, the data communication module 302 receives cluster radius of a mobility hub to be formed from the user. Cluster radius refers to distance between a parking spot in the vicinity of the mobility hub and farthest of the shared vehicles to be clustered into the mobility hub.”); and
The combination of Hwang and Beaurepaire teaches a server where listing information is stored and matching is done between a buyers needs and sellers skills and location, but does not specifically mention determining a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub. Jamail teaches a …exchange for one or more …units based on the plurality of virtual hub routes and the … attribute data, wherein the one or more …units correspond to the available… from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Jamail para 0007, “an automated electronic marketplace for parking space rentals offered by numerous hosts who own or control parking spaces in an area. Disclosed subject matter provides apparatuses, systems and methods for owners or lessors of parking spaces to inform drivers of availability, pricing and locations of parking spaces, perform transactions to rent parking spaces to drivers, and provide authorized access to rented parking spaces for drivers”). It would have been obvious to include in the combination of Hwang and Beaurepaire an…exchange for one or more …units based on the plurality of virtual hub routes and the … attribute data, wherein the one or more …units correspond to the available… from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub as is taught by Jamail since this will allow for a marketplace for users to efficiently buy and sell tutoring services.

In regards to claim 22, the combination of Hwang, Beaurepaire and Jamail teach wherein the tutoring attribute data comprises tutoring type, purchase price, tutoring availability, tutoring location, or combinations thereof (Hwang, para 0026, “In step S1, the server 2 receives a tutee case that includes a lecturing location and a subject demand from the tutee-side electronic device 1 corresponding to the tutee user. The lecturing location can be a home address of the tutee user, and the subject demand is a subject of study the tutee user wishes to hire a tutor for, and can be, e.g., junior high school math or senior high school English, but the disclosure is not limited in this respect”).

In regards to claim 23, the combination of Hwang, Beaurepaire and Jamail teach wherein the available tutoring comprises tutoring with respect to calculus, derivatives, continuity, vectors, polar coordinates, integrals, differential equations, linear algebra, English, French, literature, algorithms, functions, limits, Java, Python, patent law, resumes, physics, or combinations thereof (Hwang, par 0032, English).

In regards to claim 26, the combination of Hwang, Beaurepaire and Jamail teach generating a priority queue of the one or more tutoring units using the tutoring exchange, wherein the priority queue orders the one or more tutoring units based on tutoring type, tutoring distance, tutoring price, tutoring availability, or combinations thereof (Hwang, para 0029, “In step S4, the server 2 determines whether the tutor user registrations include a target tutor user registration that is one of the tutor user registrations whose lecturing subject matches the subject demand and the commuting distance calculated for which is not greater than the commuting distance limit thereof”).


In regards to claim 28, the combination of Hwang, Beaurepaire and Jamail teach computing system, comprising: one or more processors; and
one or more memory comprising program instructions executable by the one or more processors to:
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, 
wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determine a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (see response to claim 21).

In regards to claim 29, the combination of Hwang, Beaurepaire and Jamail teach wherein the tutoring attribute data comprises tutoring type, purchase price, tutoring availability, tutoring location, or combinations thereof (see response to claim 22).

In regards to claim 30, the combination of Hwang, Beaurepaire and Jamail teach wherein the available tutoring comprises tutoring with respect to calculus, derivatives, continuity, vectors, polar coordinates, integrals, differential equations, linear algebra, English, French, literature, algorithms, functions, limits, Java, Python, patent law, resumes, physics, or combinations thereof (see response to claim 23).

In regards to claim 33, the combination of Hwang, Beaurepaire and Jamail teach wherein the one or more memory further comprises program instructions executable by the one or more processors to generate a priority queue of the one or more tutoring units using the tutoring exchange, wherein the priority queue orders the one or more tutoring units based on tutoring type, tutoring distance, tutoring price, tutoring availability, or combinations thereof (see response to claim 26).


In regards to claim 35, the combination of Hwang, Beaurepaire and Jamail teach non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to:
receive origin location data and destination location data from a plurality of users, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determine a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (see response to claim 21).

In regards to claim 36, the combination of Hwang, Beaurepaire and Jamail teach wherein the tutoring attribute data comprises tutoring type, purchase price, tutoring availability, tutoring location, or combinations thereof (see response to claim 22).

In regards to claim 37, the combination of Hwang, Beaurepaire and Jamail teach wherein the available tutoring comprises tutoring with respect to calculus, derivatives, continuity, vectors, polar coordinates, integrals, differential equations, linear algebra, English, French, literature, algorithms, functions, limits, Java, Python, patent law, resumes, physics, or combinations thereof (see response to claim 23).


In regards to claim 40, the combination of Hwang, Beaurepaire and Jamail teach wherein the plurality of computer-executable instructions which, when executed by a computer, further cause the computer to generate a priority queue of the one or more tutoring units using the tutoring exchange, wherein the priority queue orders the one or more tutoring units based on tutoring type, tutoring distance, tutoring price, tutoring availability, or combinations thereof (see response to claim 26).

Claims 24,25,27,31,32,34,38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, (US PGPUB 20190066528) in view of Beaurepaire (PG PUB 20200173808) and further in view of Jamail (US PG PUB 20180365598) and further in view of Chaudhary (US PG PUB 20190160958).

In regards to claim 24, the combination of Hwang, Beaurepaire and Jamail teaches a seller placing offers for a service and buyers searching for those offers to find matches to their request criteria, but does not specifically mention receiving transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof. Chaudhary teaches receiving transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof. (Chaudhary, para 0032, “a bidding platform may be utilized in which the highest bidder is awarded a proposed agenda. For example, a timed auction may be presented where the operator can bid a price they will pay (or set of prices for different stations) for an agenda that can potentially fulfill requests for multiple EV operators. At the end of the auction, the highest bidder wins the agenda and auction process can be repeated for other agenda”). It would have been obvious to a person having ordinary skill in the ar6ta the time of the invention to include in the combination of Hwang, Beaurepaire and Jamail. It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Hwang, Beaurepaire and Jamail receiving transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof as is taught by Chaudhary, since this will allow the use of an efficient system of auctioning to arrive at a price that is acceptable to both the buyer and seller.

In regards to claim 25, the combination of Hwang, Beaurepaire and Jamail teach generating an interface on a computing device, wherein the interface is configured to receive the transaction input data, and wherein the transaction input data comprises fixed input data, visual input data, audio input data, or combinations thereof (Beaurepaire, para 0055, “…to receive an indication of a user input. In some example embodiments, the system 200 may include a user interface 206 that communicates with the processor 304 and displays input and/or output of the mapping platform 106. As such, the user interface 206 may include a display and, in some embodiments, may also include a keyboard, a mouse, a joystick, a touch screen, touch areas, soft keys, one or more microphones, a plurality of speakers, or other input/output mechanisms”).

In regards to claim 27, the combination of Hwang, Beaurepaire and Jamail teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs (Beaurepaire, para 0006, “identify the parking location along a route to a destination of the user and cluster at least two shared vehicles in vicinity of the identified parking location into the mobility hubs based on service boundaries defined by shared vehicle service providers”).

In regards to claim 31, the combination of Hwang, Beaurepaire and Jamail teach wherein the one or more memory further comprises program instructions executable by the one or more processors to receive transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof (see response to claim 24).

In regards to claim 32, the combination of Hwang, Beaurepaire and Jamail teach wherein the one or more memory further comprises program instructions executable by the one or more processors to generate an interface on a computing device, wherein the interface is configured to receive the transaction input data, and wherein the transaction input data comprises fixed input data, visual input data, audio input data, or combinations thereof (see response to claim 25).

In regards to claim 34, the combination of Hwang, Beaurepaire and Jamail teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs (see response to claim 27).
In regards to claim 38, the combination of Hwang, Beaurepaire and Jamail teach wherein the plurality of computer-executable instructions which, when executed by a computer, further cause the computer to receive transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof (see response to claim 24).

In regards to claim 39, the combination of Hwang, Beaurepaire and Jamail teach wherein the plurality of computer-executable instructions which, when executed by a computer, further cause the computer to generate an interface on a computing device, wherein the interface is configured to receive the transaction input data, and wherein the transaction input data comprises fixed input data, visual input data, audio input data, or combinations thereof (see response to claim 25).

Discussion of Other Cited Art
	NPL
	(i) Wyzant teaches and students placing attribute information into a marketplace to find tutoring services within an acceptable distance of their home.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625